                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 6   rdaniels@kcnvlaw.com

                                                 7   Attorneys for Defendant
                                                     Las Vegas Metropolitan Police Department
                                                 8

                                                 9                                                 UNITED STATES DISTRICT COURT

                                                10                                                             DISTRICT OF NEVADA

                                                11   ANDREW W. PATTON, an individual,                                        CASE NO.:   2:18-cv-02193-JCM-GWF

                                                12                           Plaintiff,
                                                     vs.
                                                13                                                                           STIPULATION, REQUEST AND ORDER
                                                     LAS VEGAS METROPOLITAN POLICE                                            EXTENDING TIME TO ANSWER OR
                                                14   DEPARTMENT, a political subdivision of                                       OTHERWISE RESPOND TO
                                                     Clark County, Nevada; UNIVERSITY                                             PLAINTIFFS’ COMPLAINT
                                                15   MEDICAL CENTER OF SOUTHERN
                                                     NEVADA, a political subdivision of the State                                        (First Request)
                                                16   of Nevada; NAPHCARE, INC., an Alabama
                                                     corporation; DOE OFFICERS I through X,
                                                17   individually, and in their official capacity; and
                                                     DOES XI through XX, and ROE
                                                18   CORPORATIONS XXI through XXX,
                                                     inclusive,
                                                19
                                                                             Defendants.
                                                20

                                                21               Defendant, Las Vegas Metropolitan Police Department (“LVMPD”), by and through its

                                                22   counsel, Kaempfer Crowell, and Andrew W. Patton (“Plaintiff”), by and through his counsel,
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   Mitchell Bisson, Esq. of Callister Law Group hereby respectfully submit this Stipulation,

                                                24   Request and Order Extending Time to Answer or Otherwise Respond to Plaintiffs’ Complaint


                                                     20181211 SAO to Extend Time to Respond to Complaint (1st).doc 6943.48
                                                                                                                                                           Page 1 of 2
                                                 1   (the “Stipulation”). This Stipulation is made in accordance with LR 6-1, LR 6-2, and LR II 7-1

                                                 2   of the Local Rules of this Court. This is the first request for an extension of time to file an

                                                 3   answer or otherwise respond to Plaintiffs’ Complaint.

                                                 4               LVMPD was served with Plaintiff’s Complaint on November 21, 2018. The instant

                                                 5   extension is requested as LVMPD’s Counsel requires additional time to prepare a responsive

                                                 6   pleading to the Plaintiff’s Complaint.

                                                 7               Upon agreement by and between all the parties hereto as set forth herein, the undersigned

                                                 8   respectfully requests this Court grant an extension of time, up to and including December 26,

                                                 9   2018, for LVMPD to file an answer or otherwise respond to Plaintiff’s Complaint. By entering

                                                10   into this Stipulation, none of the parties waive any rights they have under statute, law or rule

                                                11   with respect to Plaintiff’s Complaint.

                                                12               DATED this 12th day of December, 2018.

                                                13   KAEMPFER CROWELL                                                             CALLISTER LAW GROUP

                                                14

                                                15
                                                     By:        /s/ Lyssa S. Anderson                                             By:    /s/ Mitchell S. Bisson
                                                                LYSSA S. ANDERSON                                                        MITCHELL S. BISSON
                                                16              Nevada Bar No. 5781                                                      Nevada Bar No. 11920
                                                                RYAN W. DANIELS                                                          330 E. Charleston Blvd., Suite 100
                                                17              Nevada Bar No. 13094
                                                                1980 Festival Plaza Drive                                                Las Vegas, NV 89104
                                                18              Suite 650                                                                Attorneys for Plaintiff
                                                                Las Vegas, Nevada 89135
                                                19              Attorneys for Las Vegas
                                                                Metropolitan Police Department
                                                20                                                                           ORDER
                                                21                                                                           IT IS SO ORDERED.
                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23                                                                           UNITED
                                                                                                                             UNITED STATES
                                                                                                                                    STATESDISTRICT COURT
                                                                                                                                           MAGISTRATE    JUDGE
                                                                                                                                                      JUDGE
                                                24                                                                           Dated:     12-13-2018


                                                     20181211 SAO to Extend Time to Respond to Complaint (1st).doc 6943.48
                                                                                                                                                                       Page 2 of 2
